Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/27/22.  Claim(s) 11, 13, 14, and 18 are cancelled.  Claim(s) 1-10, 12, 15-17, and 19-24 are pending. Claim(s) 1-10, 12, and 23 have been withdrawn.  Claim(s) 15-17, 19-22, and 24 are examined herein. 
Applicant's arguments with respect to the 112 rejection with respect to indefiniteness for exemplary language of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for amendments to the claims, and repeated below for Applicant's convenience. 
Applicant's amendments to the claims have rendered the 112 rejection with respect to the use of “prodrug” of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejections of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of exemplary language such as the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the present instance, claim 15 makes extensive use of exemplary limitations utilizing “e.g.”.  Examples of this are 
“R5 is a substituted heteroarylalkyl, e.g., substituted with haloalkyl”, “Y is a single bond, alkynylene (e.g., -C=C-)”, “R5 is aryl e.g., -C(=O)-CH3)”, etc. (emphasis added).
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is required to correct all instances of this issue in the claims.
Claims 16-17, 19-22 are rejected for depending from a rejected base claim.

Response to Arguments
The Applicant argues “Claim 15 is amended to delete optional limitations using "e.g.", "pref.", and "for example", and delete "prodrug". These amendments moot the rejection.”
This is not found persuasive.  While the Applicant did remove most of the offending issues, there are still several instances of this, therefore the rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2015/196186 A1; of record), as evidenced by Wennogle (WO 2014/145617 A2; of record), and in view of Movsesian (WO 2010/065617 A1)



The instant claims are generally drawn to the treatment of cardiotoxicity comprising administering the compound shown below (related to claims 16 and 17) to treat cardiotoxicity from radiation therapy (related to claims 19 and 22) or chemotherapy, such as doxorubicin (related to claims 19-21).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Li discloses the treatment of disorders related to PDE1 (see, for example, the abstract and the whole document) such as cardiovascular disorders (see, for example, [0001] and throughout) the treatment of issues derived from injury caused by chemotherapy and radiation (see, for example, pg. 11 lines 23-33) comprising administering an effective amount of (6aR,9aS)-2-(4-(6-fluoropyridin-2-yl) benzyl)-5-methyl-3-(phenylamino)-5,6a,7,8,9,9a-hexahydrocyclopenta[4,5]imidazo[1,2-a]pyrazolo[4,3-e]pyrimidin-4(2H)-one as an inhibitor of PDE1 (i.e. the instant election, shown below; see, for example, the abstract and the whole document).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Li et al does not specifically disclose the treatment of cardiotoxicity caused by chemotherapy and radiation comprising the instant compound.
Wenoggle evidences that a common and recognized chemotherapy compound to be protected against is doxorubicin (see, for example, pg. 66 line 27 to pg. 67 line 14), using the same methods and compounds (see, for example, the whole document).

Movsesian discloses the use of PDE1 as a target for the treatment of cardio-related issues (see, for example, the title, abstract, and the whole document) such as toxic cardiomyopathy and doxorubicin-induced cardiomyopathy (see, for example, pg. 15 point 65 and the whole document)

It would have been obvious to one of ordinary skill in the art to treat injury caused by chemotherapy and radiation, including cardiotoxicity from doxorubicin, comprising the instant compound because the prior art discloses all the instantly claimed elements.

One of ordinary skill would have been motivated to treat injury caused by chemotherapy and radiation, including cardiotoxicity from doxorubicin, with the instant compound because the prior art clearly discloses the instant compound as a useful PDE1 modulator that is useful for the treatment of injury, teaches that these injuries include those induced by chemotherapy and radiation, and the prior art recognized that the inhibition of PDE1 was an attractive target for the treatment of doxorubicin induced cardiotoxicity.  One of ordinary skill would have treated said injuries with the instant compound as taught by the prior art, and would have done so with a reasonable expectation of success.

With respect to the limitations drawn to “wherein the administration of the PDE1 inhibitor is administered in an amount effective to enhance adenosine A2 signaling” and “wherein the administration of the PDE1 inhibitor induces increased expression of adenosine A2A or adenosine A2B”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Also, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2015/196186 A1; of record), as evidenced by Wennogle (WO 2014/145617 A2; of record), and in view of Movsesian (WO 2010/065617 A1) as applied to claims 15-17, 19, 20, and 22 above and further in view of Barlow et al. (US 2007/0208029 A1; of record).
The instant claims are generally drawn to the treatment of cardiotoxicity induced by doxorubicin comprising administering the compound shown below and regadenoson (related to claim and 24).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Li, Wennogle, and Movsesian teach as above, but do not specifically disclose the regadenoson.
Barlow et al. discloses the treatment of issues including cardiac disorders (see, for example, the abstract, [0097]) comprising administering a PDE modulator (see, for example, the title, abstract, and throughout) and regadenoson (i.e. an adenosine A2 receptor agonist; see, for example, [0331]), and teaches that the PDE inhibitor can be a PDE1 inhibitor (see, for example, [0108], [0128]-[0131], [0137], etc.).
It would have been obvious to administer a composition comprising the instant compounds because the prior art discloses all the instantly claimed elements.
One of ordinary skill would have been motivated to use a PDE1 inhibitor and regadenoson because the prior art specifically teaches that combinations of PDE inhibitors and regadenoson are useful for such treatments, and one of ordinary skill would have combined said agents with a reasonable expectation of success.
One of ordinary skill would have been motivated to use the instant compound as a PDE1 inhibitor with regadenoson because the prior art discloses that it was a known PDE1 inhibitor, and one of skill would have substituted one PDE1 inhibitor for another PDE1 inhibitor with a reasonable expectation of success.  As stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”
With respect to the limitations drawn to “wherein the administration of the PDE1 inhibitor is administered in an amount effective to enhance adenosine A2 signaling” and “wherein the administration of the PDE1 inhibitor induces increased expression of adenosine A2A or adenosine A2B”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Also, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Conclusion
Claim(s) 11, 13, 14, and 18 are cancelled.  Claim(s) 1-10, 12, and 23 have been withdrawn.  Claim(s) 15-17, 19-22, and 24 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627